DETAILED ACTION
WITHDRAWN REJECTIONS
1.            The  35 U.S.C. 102(b) rejection of Claims 1 — 3, 5, 8, 12 — 13 and 19 — 20 as being
anticipated by Gibbons et al (U.S. Patent No. 4,701,360), of record on page 2 of the previous Action, is withdrawn.

2.              The 35 U.S.C. 102(b) of Claims 4, 10 — 11 and 14 as being anticipated by Gibbons et al (U.S. Patent No. 4,701,360) as evidenced by Yoshii et al (U.S. Patent No. 6,146,726), of record on page 2 of the previous Action, is withdrawn.

3.               The 35 U.S.C. 103(a) rejection of Claims 6 and 15 — 18  as being unpatentable over
Gibbons et al (U.S. Patent No. 4,701,360), of record on page 2 of the previous Action, is withdrawn.

NEW REJECTIONS
Claim Rejections – 35 USC § 103
4.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

5.       Claims 1 – 2, 4, 6, 8, 10, 15, 17, 19 and 21 – 24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Schroeder et al (U.S. Patent No. 4,828,915).
With regard to Claim 1, Schroeder et al disclose a  film comprising a blend of EVOH, nylon and plasticizer, comprising 90 to 10 weight percent nylon and 10 to 90 weight percent EVOH (column 2, lines 30 – 45); the plasticizer is an independent ingredient (column 6, lines 1 – 5); the lowest disclosed amount of EVOH is therefore is than 10 weight percent EVOH, which is the only disclosed polyolefin. Although the disclosed range of amount is not identical to the claimed range, the disclosed range overlaps the claimed range. It would have been obvious for one of ordinary skill in the art to provide for any amount within the disclosed range, including those amounts that overlap the claimed range. MPEP 2144.05.
With regard to Claim 2, a second layer comprising polyamide is disclosed (column 3, lines 12 – 21).
With regard to Claims 4 and 10, the EVOH comprises 60 to 75 weight percent vinyl alcohol (column 4, lines 11 – 18). Although the disclosed range of amount is not identical to the claimed range, the disclosed range overlaps the claimed range. It would have been obvious for one of ordinary skill in the art to provide for any amount within the disclosed range, including those amounts that overlap the claimed range. MPEP 2144.05.
With regard to Claims 6, 15 and 17, the EVOH is blended with polyamide 6/12 (column 6, lines 21 – 25).
With regard to Claims 8 and 19, a package is disclosed that is a bag comprising the film (column 6, lines 59 – 61); the film therefore has a bottom. 
With regard to Claims 21 and 23, a flexible polyamide is disclosed, as stated above, although an  elastomer is not disclosed.
With regard to Claims 22 – 24, the polyamide is polyamide 6/12, as discussed above.

ANSWERS TO APPLICANT’S ARGUMENTS
6.               Applicant’s arguments regarding the 35 U.S.C. 102(b) rejection of Claims 1 — 3, 5, 8, 12 — 13 and 19 — 20 as being anticipated by Gibbons et al (U.S. Patent No. 4,701,360) and 35 U.S.C. 102(b) of Claims 4, 10 — 11 and 14 as being anticipated by Gibbons et al (U.S. Patent No. 4,701,360) as evidenced by Yoshii et al (U.S. Patent No. 6,146,726), 35 U.S.C. 103(a) rejection of Claims 6 and 15 — 18  as being unpatentable over Gibbons et al (U.S. Patent No. 4,701,360), of record in the previous Action, have been  considered and have been found to be persuasive. The rejections are therefore withdrawn.

7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782